Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 7 August 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Aug. 7. 1791

In my letter of July 24. I acknowleged the reciept of yours of the 7th. which is the last letter I have had from Monticello. I presume you will have seen in the Virginia papers an advertisement of Aug. Davies’s on the subject of a post through Columbia and Charlottesville to Staunton. He writes me word he has no doubt of getting an undertaker to perform the ride once a week, so that I hope we shall get a more certain means of communication established with Richmond.
The President, who has been threatened with a very serious chirurgical complaint, like that he had in New York the year before last, has happily got over it with but a slight inconvenience. He does not go to Virginia till the beginning of October. I shall endeavor however to get away from hence early in September, if nothing arises to prevent it. Indeed I already am threatened with a very serious embarrasment. One of my carriage horses (the one you thought the handsomest) will, I think, in all probability die. His case is a lingering one, so that if he lives, he will not be in condition for a journey in time for me. As yet therefore I do not see how I am to get on. Mr. Madison, who goes with me, has a horse; but he is in the same condition. I will be obliged to you, if you have an opportunity, to have your eye on a good horse for me, a match for the other (Romulus) rather finer and larger than inferior either in size or form, and know the price for which he may be bought, if I should want him. This must depend on the condition in which I shall leave the sick horse, tho’ I have scarce an expectation but that he will be dead, and consequently that I must buy another.—Our news from Europe indicate no changes there. France is going on steadily. England preparing for war, without the intention probably of making it. A decree of the National assembly of France, giving the rights of citizenship to the free people of colour of St. Domingo, has thrown that colony into a dangerous fermentation.—The Census is returned from all the states except Vermont, N. Jersey, Virginia and S. Carolina. Supplying the numbers of these by conjecture our whole numbers will be upwards of 3,800,000 inhabitants of every condition. Supposing that the omissions may have been of one in twenty, which is a moderate allowance, we may safely call ourselves four millions.—Present me affectionately to my daughters, who I hope are well, as well as the little one, and accept yourself assurances of the warm attachment of Dear Sir Your’s sincerely,

Th: Jefferson

 
